DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-2, as filed 04/03/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 62/828,731 which was filed 04/03/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Objections
Claim 1 is objected to because of the following informalities.  Claim 1 requires an article such as “a” or “an” before network, display interface, and artificial intelligence engine for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, Claim 1 is not clear because what is meant by the personal computing devices enable the software platform is not clear. What does “enable” mean in this limitation? For purposes of examination, the limitation is interpreted as the personal computing devices in network communication with the software platform. In Claim 2, it is unclear what data is the object of “analyzing the data”. Does this refer to the contributed data and/or the stored data?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

data manipulation tools; display interface; data recall methods; and artificial intelligence engine; wherein the personal computing devices enable the software platform; and wherein data related to a disease, its treatment and the results thereof are captured in the software platform.

Claim 2. A method of collecting and using data treat a disease, comprising: contributing data; storing data; analyzing the data; identifying trends in the treatment of the patient; and altering the treatment.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes methods of organizing human activity because each italicized component is part of managing patient care. Other than reciting generic computer terms like computing devices, nothing in the claims goes beyond managing patient care with generic computing equipment. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “methods of organizing human activity”. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: amount to mere instructions to apply an exception with generic computing equipment, see MPEP 2106.05(f), or add 
 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berdia (USP App. Pub. No. 2012/0035959).
Regarding claim 1, Berdia discloses: A patient progress system comprising: a plurality of personal computing devices in communication with a software platform via network (devices 252, 254, 256, 262, 264, 266 in communication with web service platform 224 via internet 210 in FIG. 2); the software platform including: 
--data manipulation tools (“FIG. 9, user interface 900 provides an interface for the patient to provide or edit patient information,” par. [0127]); 
--display interface (“FIG. 9, user interface 900 provides an interface for the patient to provide or edit patient information,” par. [0127]); 
--data recall methods (data retrieval in par. [0051]); and 
--artificial intelligence engine (“The system may use various analytical processes and artificial intelligence methodologies to determine the probability,” par. [0068]); 
--wherein the personal computing devices enable the software platform (FIG. 2 shows the personal computing devices in communication with the servers 226 and 228 via the internet 210); and 
(“As seen on interface 1000 the patient may input and review past medical problems,” par. [0128]; “On screen 1500 the patient can provide information on whether certain medications of treatments have been beneficial in treating the pain,” par. [0130]).

Regarding claim 2, Berdia discloses: A method of collecting and using data treat a disease, comprising: 
--contributing data (“As seen on interface 1000 the patient may input and review past medical problems,” par. [0128]; “On screen 1500 the patient can provide information on whether certain medications of treatments have been beneficial in treating the pain,” par. [0130]); 
--storing data (“In step 403 the patient's data is stored in the EMR mainframe or database and available for use and retrieval by the system,” par. [0065]); 
--analyzing the data (“AI component is also complex in its application as it can apply the AI analysis on many parameters,” par. [0078]); 
--identifying trends in the treatment of the patient (“On screen 1500 the patient can provide information on whether certain medications of treatments have been beneficial in treating the pain,” par. [0130]); and 
--altering the treatment (“The system can use new data on the diagnosis and treatment plans selected by a specific doctor to modify and learn that doctor's preferences on both diagnosis and treatment,” par. [0138]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626